tcmemo_2010_114 united_states tax_court sandra lee bennett petitioner v commissioner of internal revenue respondent docket no filed date sandra lee bennett pro_se blaine holiday for respondent memorandum findings_of_fact and opinion gustafson judge in date the internal_revenue_service irs issued to petitioner sandra lee bennett a statutory_notice_of_deficiency pursuant to sec_6212 showing the irs’ sec_1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 code u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure determination_of_a_deficiency of dollar_figure in income_tax for and an accompanying accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision2 are whether ms bennett is entitled to deductions that she claimed for on her form_1040 u s individual income_tax return--ie a dollar_figure that she claimed on schedule a itemized_deductions b dollar_figure that she claimed as business_expenses on schedule c profit or loss from business and c dollar_figure that she claimed as rental_activity expenses on schedule e supplemental income and loss and whether ms bennett is liable for the accuracy-related_penalty under sec_6662 on the facts proved at trial we hold that ms bennett is entitled to deduct dollar_figure on schedule a dollar_figure on schedule c and dollar_figure on schedule e and that ms bennett’s deficiency constitutes a substantial_understatement_of_income_tax incurring the accuracy-related_penalty findings_of_fact trial of this case was held in st paul minnesota on date the stipulation of facts filed that day and the attached exhibits are incorporated herein by this reference 2the parties agree that ms bennett’s self-employment_tax and her deduction of half that tax from adjusted_gross_income are computational issues that depend on our resolution of the other issues in this case at the time she filed her petition ms bennett resided in minnesota personal expenses in ms bennett owned a house with a mortgage in that year she paid a total of dollar_figure in interest on that mortgage and she paid real_estate_taxes of dollar_figure on that house in ms bennett also paid medical_expenses of dollar_figure and she made charitable_contributions totaling dollar_figure real_estate sales activity in ms bennett was a real_estate sales agent and on her return she reported gross_receipts of dollar_figure ms bennett was a 5-percent partner in real_estate and mortgage consultants remc a firm of which her daughter and son-in-law owned percent remc had eleven partners and employed about agents ms bennett used the remc premises for some purposes but on her return she gave her residence address as her business address the record does not show what if any portion of her home she used as an office for her real_estate business 3ms bennett claimed itemized_deductions for tax and interest on schedule a in smaller amounts because she claimed deductions on schedules c and e for some of the tax and interest on her house because we disallow those deductions on schedules c and e we allow them in full on schedule a 4on schedule e to her return ms bennett reported a non-passive loss of dollar_figure from remc which she in turn carried over to line of her form_1040 the notice_of_deficiency did not make any adjustment to this loss from remc and we therefore do not disallow it remc paid some expenses for the agents who worked through the firm and the firm’s practice was to recoup those expenses from commissions that the agents earned quickreports records printed out by remc showed that it had paid various expenses on ms bennett’s behalf but did not show that her expenses had ever been recouped by remc from her commissions there is no evidence that ms bennett kept books_or_records of her real_estate business apart from her canceled checks bank and credit card statements and receipts that she kept in varying states of illegibility and disarray in date ms bennett joined with another individual in acquiring property in white bear lake minnesota she did not offer evidence of what she paid in for her share in the property nor of what expenses she bore in although she alleges that this property bears some relation to her real_estate sales business the record does not show any such relation and we find that there is no such relation in ms bennett and some of her relatives and other acquaintances traveled to arizona and she spent money there to improve a house that she owned however ms bennett was not licensed to sell real_estate in arizona and did not make any sales in arizona the record includes no evidence of any attempts to sell real_estate in arizona we find that ms bennett’s arizona-related activities in did not relate to her real_estate sales business on the schedule c to her return ms bennett reported business_expenses totaling dollar_figure we find that she substantiated that she actually paid business_expenses totaling dollar_figure rental_activity ms bennett claims that in she rented out an apartment in her residence however the evidence in the record does not substantiate that claim ms bennett owns a house in arizona and she claims that she rented it out for three months of however the evidence in the record does not substantiate that claim we find that ms bennett did not prove that she rented out these properties in return notice_of_deficiency and petition to prepare her return for ms bennett hired robert wicker mr wicker has been convicted of the crime of aiding_and_abetting multiple clients in fraudulently preparing their tax returns for multiple years and for fraudulent preparation of his personal tax returns for multiple years ms bennett provided mr wicker with receipts and various information and relied on him to prepare her return mr wicker composed a mileage log that he used for computing her car and truck expense and he composed a meal log that he used for computing her deductible meals and entertainment ms bennett signed her return in date and submitted it to the irs thereafter in date the irs issued to ms bennett a notice_of_deficiency which disallowed all of her deductions on schedules a c and e ms bennett timely filed her petition the case was originally scheduled to be tried in date but when the case was called from the calendar the court continued the case to permit it to be better prepared for trial and the case was tried seven months later in date i burden_of_proof and substantiation opinion at issue is ms bennett’s entitlement to deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deduction she claims rule a see also 308_us_488 292_us_435 ms bennett makes no argument that the burden should shift under sec_7491 and the record shows no basis for such a contention when this case was originally called for trial on date the court observed that the evidence for the case was not in order stated to ms bennett that she bears the burden_of_proof and then continued the case so that ms bennett could be ready for trial we are confident that she had every opportunity to prepare to meet her burden_of_proof a taxpayer’s burden_of_proof should be understood in the context of what the code requires for record-keeping and substantiation sec_6001 requires that-- every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe the regulations implementing that statute include sec_1_6001-1 income_tax regs which provides that any person subject_to tax such as ms bennett is required to keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax ms bennett however offered into evidence no permanent books of account for her businesses nor did she testify that she even kept books of account the code’s substantiation rules are subject_to some flexibility when a taxpayer adequately establishes that she paid_or_incurred a deductible expense but does not establish the precise amount the court may in some instances estimate the 5see also sec_1_446-1 income_tax regs each taxpayer is required to make a return of his taxable_income for each taxable_year and must maintain such accounting_records as will enable him to file a correct return see sec_6001 and the regulations thereunder accounting_records include the taxpayer’s regular books of account and such other records and data as may be necessary to support the entries on his books of account and on his return as for example a reconciliation of any differences between such books and his return allowable deduction bearing heavily against the taxpayer whose inexactitude is of her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit the court to conclude that a deductible expense rather than a non-deductible personal_expense was incurred in at least the amount allowed 85_tc_731 however certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 applies to any traveling expense including meals_and_lodging while away from home entertainment amusement and recreational expenses any expense for gifts and the use of listed_property as defined in sec_280f including passenger automobiles some of ms bennett’s expenses are in these categories to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 flush language the documents ms bennett did keep were largely insufficient--even under the cohan_rule and all the more under sec_274 where it applies--to substantiate most of the deductions she claims ii itemized_deductions on schedule a a medical_expenses on her schedule a ms bennett claimed deductions for medical_expenses of dollar_figure respondent concedes that she incurred dollar_figure of such expenses--a total of amounts that are substantiated by documents that reflect the medical provider the date of treatment the date of payment the amount covered by insurance and ms bennett as the patient we find that ms bennett also substantiated deductible medical_expenses by means of checks payable to her doctors totaling dollar_figure and three premium payments to her health insurer totaling dollar_figure other_amounts reflected on eobs explanations of benefits from her insurer do not show evidence of payment by ms bennett her deductible medical_expenses therefore total dollar_figure the tax_benefit of this deduction will depend on the extent to which it exceeds percent of her adjusted_gross_income see sec_213 b taxes on her schedule a ms bennett claimed deductions for taxes totaling dollar_figure of this total dollar_figure is designated as for auto tabs which she has evidently abandoned the remainder is a portion of the dollar_figure in real_estate_taxes that she paid on her residence which is substantiated by an annual tax and interest statement issued to her by her mortgage_lender she claims the remainder as deductions on the schedule c for her real_estate business and on the schedule e for her rental_activity because we deny the deductions on schedules c and e we allow ms bennett the entire dollar_figure as an itemized_deduction for real_estate_taxes on schedule a c interest on schedule a ms bennett claimed deductions for home mortgage interest totaling dollar_figure this is a portion of the dollar_figure in interest that she paid on her residence which is substantiated by the annual tax and interest statement issued to her by her mortgage_lender she claims the remainder as deductions on the schedule c for her real_estate business and on the schedule e for her rental_activity because we deny the deductions on schedules c and e we allow ms bennett the entire dollar_figure as an itemized_deduction for interest on schedule a d charitable_contributions on schedule a ms bennett claimed deductions for charitable_contributions totaling dollar_figure we find that she made deductible contributions to three donees totaling dollar_figure and that she made deductible contributions to a fourth donee totaling dollar_figure the amounts of itemized personal deductions that we allow compare as follows to what ms bennett claimed on schedule a to her return medical_expenses taxes interest contributions total deductions on schedule a deductions allowed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 6a dollar_figure deduction is substantiated by her checks nos and as to which three checks respondent concedes a deduction and no as to which respondent does not concede a deduction 7after trial respondent conceded a charitable_contribution_deduction for a greater amount--dollar_figure--evidenced by checks payable to his present glory and a receipt in that amount from 3rd day ministries however one of the checks in her listing check no is included as part of her substantiation for cleaning and maintenance expense it is a check for dollar_figure payable to his present glory and on the for line at the bottom left-hand corner of the check is written apt cleaning we therefore reduce the deduction by this amount but we otherwise somewhat reluctantly accept respondent’s concession iii business_expense deductions on schedule c ms bennett was a real_estate agent and did evidently conclude real_estate transactions in that apparently generated commissions of dollar_figure that she reported as gross_receipts on schedule c it is entirely plausible that she incurred deductible expenses in the course of that activity however the court cannot accept ms bennett’s unsubstantiated and unexplained allegations of the amounts of those expenses but rather can allow deductions only for the expenses that have been substantiated a general shortcomings of ms bennett’s schedule c substantiation remc quickreports some of ms bennett’s purported substantiation consists of statements from remc remc kept separate_accounts for the several dozen agents who worked for it paid various expenses deducted those expenses from commissions earned by each agent and then provided the agent with financial information including an agent account quickreport for expenses_incurred on the agent’s behalf ms bennett relied solely on remc quickreports for substantiation of her advertising expenses referral fees and legal fees and she relied in part on the remc quickreports for substantiation of her insurance and her office expenses however the quickreports printouts explicitly acknowledge in a footer on each page this is a print out of only the expenses for the year it does not show any payments or credits made to your account this is just a guide for you to use while doing your taxes emphasis added thus the remc quickreports do not purport to show that ms bennett actually paid the expenses they show only that remc incurred the expenses and made corresponding entries on ms bennett’s internal account moreover ms bennett did not produce records to show that remc calculated ms bennett’s commissions for its own internal reporting purposes on a gross basis before any reduction for the charges incurred on ms bennett’s behalf or whether instead remc reported only commissions due to ms bennett after her expenses advanced by the firm had been recouped from commissions due her more important ms bennett did not show whether as gross_receipts on schedule c she reported gross commissions or instead reported net commissions paid to her after reduction for her charges if the latter then allowing deductions on the basis of remc’s tallies of expenses on quickreports would allow ms bennett a double deduction for expenses that she paid therefore the remc quickreports do not substantiate ms bennett’s entitlement to deductions for payment of expenses ms bennett’s return preparer ms bennett relies on the testimony of her return preparer mr wicker for various matters however mr wicker has been convicted of tax crimes and we did not find his testimony credible and to the extent ms bennett relies on his testimony for any aspect of her proof her proof fails to be convincing payments to ms bennett’s son some schedule c deductions at issue involve payments for the benefit of ms bennett’s adult son during the years at issue he was a drug addict and he sometimes came to her with requests for money with which to pay his child_support and other expenses including dental expenses ms bennett declined to give him money but instead paid these expenses directly the record in this case includes checks payable to minnesota child_support but although ms bennett testified that she paid dollar_figure toward his dental expenses the record does not seem to include documentation for those dental payments ms bennett claims that she made these payments on his behalf in return for work that her son performed for the business an assertion for which her son gave corroborating testimony and she therefore claimed deductions for the payments as commissions expenses and as vehicle equipment and rental however ms bennett provided 8ms bennett’s son testified i would constantly be mowing grass at one of her open houses or shoveling sidewalks or delivering fliers or numerous things non-stop we find his testimony generally credible but taking into account all the evidence we have no confidence that he performed business-related tasks in or that ms bennett made payments in for business-related tasks he assented to ms bennett’s leading question suggesting that his work and her payments occurred in this is kind of long ago so i’m trying to remember what everything was q it was in a right but we do not find that the testimony established the point no documentary_evidence to show the amount or type of work her son performed the date on which he performed it or its connection with her real_estate business her son testified that she did not issue to him any forms reporting the amounts she had paid him the record includes no evidence as to whether he reported these amounts as taxable_income we hold that payments on behalf of ms bennett’s son have not been substantiated as ordinary and necessary expenses of her real_estate business arizona real_estate sales activity some schedule c deductions at issue consist of or include alleged expenditures in connection with real_estate sales in arizona however ms bennett was not licensed to sell real_estate in arizona in and does not allege that she ever acquired such a license and she had no sales in arizona in and does not allege that she has ever had a sale in arizona rather she professes that it was her intention someday to sell real_estate in arizona apart from her own subjective unrealized intention to someday sell real_estate in arizona she offered no evidence inconsistent with vacationing in arizona establishing a vacation home for herself in arizona or preparing 9we disregard ms bennett’s statement in her brief that petitioner has filed a form_1099 miscellaneous income with the internal_revenue_service disclosing the payment of dollar_figure to her son craig a bennett the statement has no support in the trial record and it appears she may be describing a filing that she made after trial to retire in arizona we hold that she has not carried her burden to prove that she undertook activity in arizona with a view toward making a profit by selling real_estate there her arizona deductions are also problematic in that many of them appear to constitute at best capital expenditures on brief she argues that much of her travel expense was to pay workers ie her own relatives to work on her real_property and that she incurred dollar_figure in arizona-related supplies expenses to bring the arizona house up to code the receipts indicate that the work included installing hardwood flooring and a skylight the quantum of these supplies expenses suggests that they are unlikely to have been ordinary and necessary expenses of an ongoing business but are more likely the capital expenses of a renovation--providing significant improvement and future benefit to the property sec_162 allows a deduction for ordinary and necessary business_expenses and sec_263 disallows any deduction for permanent improvements or betterments made to increase the value of any property or estate the regulations under sec_162 elaborate on this distinction discussing repairs as follows the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept sec_1_162-4 income_tax regs the regulations under sec_263 are in harmony with that provision in general non-deductible capital expenditures include amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer such as plant or equipment or to adapt property to a new or different use amounts paid_or_incurred for incidental repairs and maintenance of property are not capital expenditures within the meaning of subparagraphs and of this paragraph sec_1_263_a_-1 income_tax regs ms bennett did not show that her expenditures were for deductible incidental repairs rather than a substantial capital renovation see subt v commissioner tcmemo_1991_429 the extensive nature of her work on the arizona property suggests that she was conducting a substantial renovation any arizona-related schedule c expenses will be disallowed white bear lake property some schedule c deductions at issue consist of alleged expenditures in connection with property in white bear lake minnesota ms bennett’s name appears along with the name of brent willenbring on the date settlement statement hud-1 but only mr willenbring’s name appears on the documents that ms bennett proffers to substantiate payment of deductible expenses such as mortgage interest a taxpayer may deduct only his own interest payments and not interest_paid on behalf of another person or entity s pac transp co v commissioner 75_tc_497 ms bennett introduced no canceled checks receipts bank statements or other documentation to show that she actually paid any of the expenses for this property and in the absence of any documentation or any corroboration of ms bennett’s share in the property we hold that she has not carried her burden to prove that she has made any deductible expenditures in connection with this property b additional shortcomings of ms bennett’s proof regarding particular schedule c expense sec_1 car and truck expenses as is stated above sec_274 imposes stringent substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary 10marks that she has made on the form_1098 mortgage interest statement for her residence may suggest that she attributes some of the interest on her home mortgage to this white bear lake property however no testimonial or documentary_evidence establishes any such connection and we therefore treat the entire dollar_figure reported on form_1098 as home mortgage interest deductible on schedule a income_tax regs fed reg date the elements that must be substantiated to deduct the business use of an automobile are i the amount of the expenditure ii the mileage for each business use of the automobile and the total mileage for all uses of the automobile during the taxable_period iii the date of the business use and iv the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date ms bennett’s proof falls far short of this standard she offered into evidence a mileage log purporting to substantiate big_number miles traveled for her real_estate business as compared to big_number claimed on her return but neither that number nor any other has been substantiated her mileage log was prepared by mr wicker her brief states that she was forced to recreate her mileage log based on her date book but at trial she did not offer the date book nor present any testimony about an original log or any recreation of it we find that she did not prove the miles that she drove for her real_estate activity commissions and fees on schedule c ms bennett deducted dollar_figure in commissions and fees in her brief she claims a lesser amount--dollar_figure--but her proof consists of a an remc quickreport entry for dollar_figure but see part iii a above b child_support checks for her son but see part iii a above c a voided check for dollar_figure and d unexplained checks to or for the benefit of individuals about whom no testimony or written evidence was given at trial ms bennett has not substantiated deductible payments for commissions and fees in any amount depreciation on schedule c ms bennett deducted dollar_figure in depreciation her substantiation for that deduction is a depreciation schedule and five checks dated the depreciation schedule lists nineteen items at least ten of which appear to be personal items china two pizza ovens gas grill lawn edger landscape equipment tools bike tv dishwasher five of which might be personal or business-related two computers calculator furniture carpet and one of which is unclear in its meaning three of the checks bear no evident relation to any of the assets allegedly placed_in_service in and no checks or other documents show ms bennett’s basis in any of the assets purchased before no testimony was given about any of the assets at trial 11two of the checks relate to a golf cart and ms bennett’s brief refers to a golf cart supposedly on the depreciation schedule but there does not in fact appear to be any entry for a golf cart on that schedule receipts that mention golf carts also appear in support of her repairs expense for the arizona property ms bennett has not substantiated her entitlement to any depreciation_deductions insurance on schedule c ms bennett deducted dollar_figure for insurance this allegedly consists of a hazard insurance on arizona property which we disallow for the reasons explained above in part iii a and b errors and omissions insurance documented solely by an remc quickreport print-out which we disallow for the reasons explained above in part iii a that is all of the insurance expense is disallowed interest on schedule c ms bennett deducted dollar_figure for interest this allegedly consists of a a portion of the interest on a mortgage loan for the arizona property which we disallow for the reasons explained above in part iii a b mortgage interest and late-payment charges on the white bear lake property which we disallow for the reasons explained above in part iii a and c mortgage interest on ms bennett’s residence which we allowed in full as a schedule a itemized_deduction and therefore disallow on schedule c legal and professional expenses on schedule c ms bennett deducted dollar_figure for legal and professional services however her substantiation consists of an remc quickreports print-out which we disallow for the reasons explained above in part iii a and a photocopy of a check for dollar_figure payable to her return preparer only the front side of the check appears in the record and the check is dated whereas the year in issue is we hold that ms bennett has not carried her burden to prove deductible legal and professional fees incurred in office expense on schedule c ms bennett deducted dollar_figure in office expense her substantiation includes remc quickreports print- outs and some illegible receipts that do not prove deductible expenditures but we hold that she has proved by legible checks and credit card statements deductible postage expenses totaling dollar_figure rental expenses on schedule c ms bennett deducted dollar_figure in rental expenses and she contends that at trial she substantiated dollar_figure she argues that of that total dollar_figure allegedly consists of her payment of rental car expenses for her son the record includes no evidence of any payment of dollar_figure to anyone and any such payments made for the benefit of ms bennett’s son are not deductible for the reasons we explained above in part iii a the remainder of ms bennett’s evidence is difficult to read but may show payments of dollar_figure and dollar_figure to ruddy’s rental inc for landscaping equipment and dollar_figure for winterizing boat storage but because she offered no evidence to relate these expenditures to her business of real_estate sales we hold that she is not entitled to any deduction for rental expenses repairs on schedule c ms bennett deducted dollar_figure for repairs at trial she offered evidence of a check for dollar_figure payable to an individual with the notation contract i g heights she offered no testimony either explaining who the payee was or describing any repair work performed we therefore hold that this check does not substantiate any deductible expense however we find that documents she mistakenly included as part of her attempted proof of depreciation expenses do show a business-related computer repair expense of dollar_figure supplies on schedule c ms bennett deducted dollar_figure for supplies she offered into evidence checks and receipts totaling dollar_figure but she offered no testimony about them some are illegible some explicitly pertain to a fourth of july party about which she gave no testimony some are unexplained checks to individuals some may be capital costs of the arizona renovation see supra part iii a and most show purchases at wal-mart target home depot sam’s club dollar store party town and goodwill--stores from which one might make deductible business purchases but from which one might also make non-deductible personal purchases we hold that these documents do not carry ms bennet’s burden to prove deductions for supplies however ms bennett’s documentation for supplies also includes checks to the board_of realtors for dollar_figure and a key box servicing company for dollar_figure which justify a deduction totaling dollar_figure taxes on schedule c ms bennett deducted dollar_figure in real_estate_taxes allegedly paid on the white bear lake property and the arizona property for which her substantiation is forms bearing amounts of taxes that she apportions in part to schedule c however as we noted above in part iii a the form_1098 for the white bear lake property does not bear her name and is not accompanied by any evidence of her bearing the expense as we noted above in part iii a the arizona property has no demonstrated business connection ms bennett has not proved a schedule c deduction for taxes travel meals and entertainment on schedule c ms bennett deducted dollar_figure in travel_expenses and at trial she offered credit card statements that she argues show dollar_figure in payments to travel agents for business-related travel a taxpayer may not deduct travel_expenses including meals_and_lodging while away from home unless she substantiates by adequate_records or sufficient evidence corroborating her own statements a the amount of the expense b the time and place of the travel and c the business_purpose of the travel sec_274 under the regulations to meet the sec_274 adequate_records requirement a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure c f_r sec_1_274-5t temporary income_tax regs fed reg date the elements she must prove for each travel expense are the amount time place and business_purpose of the travel sec_1_274-5t temporary income_tax regs fed reg date the destinations evident on the statements are cozumel mexico minneapolis treasure island resort in wisconsin and florida which ms bennett’s post-trial brief indicates refers to miami florida at trial she offered no business justification for any travel other than to arizona and the evidence submitted reveals no business_purpose for those trips we disregard the unsupported explanations given for the first time in her post- trial brief arizona-related expenses are not deductible for the reasons we explain above in part iii a we hold that ms bennett has not substantiated deductible travel_expenses on schedule c ms bennett deducted dollar_figure in meals and entertainment_expenses meals and entertainment_expenses claimed as deductions under sec_162 are with limited exceptions subject_to the substantiation requirements of sec_274 sec_1_274-5t temporary income_tax regs supra requires a taxpayer to substantiate each element of an expenditure by adequate_records or by sufficient evidence corroborating his own statements at trial ms bennett offered checks receipts and credit card statements that she argues show dollar_figure in payments for business related meals and entertainment some but not all of the checks and charges do bear the names of restaurants but none of them reflects that the meal was business-related included among her receipts is a log--about which she offered no testimony at trial--that purports to total dollar_figure of meal expenses the log was apparently written by mr wicker but the record includes no information about what sources he used to compile the information some but not all of the entries include the name of an individual presumably the alleged guest for the meal and a few include a phrase about a meeting however in the absence of explanatory and corroborating testimony we find the log to be unreliable and we hold that ms bennett did not prove any amount of deductible expense for meals and entertainment utilities on schedule c ms bennett deducted dollar_figure for utilities and at trial she offered bank statements and canceled checks showing payments for telephone use it is to be expected that a real_estate agent would incur business_expense for telephone service however ms bennett gave no testimony to explain her substantiating documents and they are confusing they appear to show monthly payments to qwest throughout all of totaling dollar_figure four payments to cingular in april may november and december five payments to at t wireless in january february may august and november and one payment to lisa wireless in march ms bennett did not explain how she could have incurred charges to all those companies nor how we can distinguish between deductible payments for business phone use and non-deductible payments for personal phone use consequently we allow no deduction for payments to any of the companies other than qwest the only company to which she made regular payments for the entire year most of the qwest checks show that they pay for two different telephone numbers with the monthly charges to one of the numbers consistently equaling about dollar_figure ie about dollar_figure per year and the charges to the other number as somewhat less than that sec_262 prohibits a taxpayer’s deducting the cost of basic local_telephone_service for the first telephone line provided to her residence because that expenditure is a personal_expense ms bennett has not shown that she had a home telephone number in addition to the two quest numbers she claimed on schedule c in view of ms bennett’s having the burden_of_proof we conclude that she has shown no more than that she incurred deductible business phone expense of dollar_figure ie the dollar_figure paid to qwest minus dollar_figure as the presumed charge for a personal phone number other expenses on schedule c ms bennett deducted dollar_figure as other expenses broken down into customer costs periodicals security education mls dues and client carpet cleaning at trial she gave no testimony about these expenses and we do not use her statements in her brief to make up what is lacking in her evidence her dollar_figure periodicals expense is for her subscription to the local newspaper--a personal_expense absent proof of a business_purpose her dollar_figure security expense is unexplained her education expense substantiated by a dollar_figure check to an individual marked cont ed may pertain to a business education expense but without more explanatory evidence we cannot say that she proved it is deductible multiple listing dues of dollar_figure is a plausible expense for a real_estate agent but her only proof is an remc quickreports print-out that is inadequate for the reasons we explain above in part iii a we find however that her evidence does include credible and self-explanatory evidence showing a client carpet cleaning expense of dollar_figure and other customer costs of dollar_figure for home inspections dead bolt repair cleaning and appraisals her allowable other expenses therefore total dollar_figure the expenses that ms bennett substantiated as compared to the deductions she claimed on schedule c are as follows expenses reported on schedule c expenses substantiated advertising car and truck expense commissions and fees depreciation insurance interest legal and professional office expense rent vehicles rent other repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities other expenses total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- -0- dollar_figure dollar_figure dollar_figure iv rental expenses on schedule e on schedule e ms bennett reported the rental of two properties--the arizona property and an alleged apartment in her principal_residence although she reported rental receipts of dollar_figure for the apartment and dollar_figure for the arizona property she claimed deductions in amounts that greatly exceeded the reported rental receipts and she therefore reported losses of dollar_figure on the apartment and dollar_figure on the arizona property totaling dollar_figure which she in turn included as a loss on line of form_1040 ms bennett did not offer into evidence any lease or other documentary information showing that the properties had in fact been rented out in she could not recall the name of the tenant in the apartment she claims that the apartment constitute sec_51 percent of the house in which she resides and she therefore claims as deduction sec_51 percent of various household expenses utilities cleaning supplies but she presented no floor_plan of the house showing a allocation and she gave no testimony about how she arrived at the allocation her return preparer testified summarily that he had measured the property himself and found those percentages but we did not find his testimony to be credible her deductions for the apartment on 12ms bennett did not contend in the alternative that if her deductions were disallowed then her income ought to be reduced by the amount of the rental receipts reported although we find that she failed to prove that she rented out the properties as she alleged we do not find that she did not receive the income that she reported on schedule e ms bennett did not make any showing about the nature of those receipts the identities of the payors the accounts into which she deposited them and thus did not assert or prove any theory under which her income should be reduced schedule e included mortgage interest and real_estate tax and we disallow those as schedule e expenses but as we have said we allow them in full on schedule a as itemized_deductions as we noted above in part iii a ms bennett’s brief states that the arizona property was not up to code and her substantial repair expenses dollar_figure and supplies expenses dollar_figure claimed for the arizona property on schedule e indicate that she was undertaking a capital renovation of the property in rather than incurring ordinary and necessary expenses furthermore the fact that the work was needed in order to bring the building up to code makes it unlikely that she had a tenant before those improvements had been completed even if ms bennett had proved that the properties were actually rented out in she would need also to substantiate the specific expenses and show that they were not capital improvements we will not analyze in detail her evidence for each category of expense but we note that her proof for most of these items includes illegible and unexplained documents that sometimes raise more questions than they answer eg a receipt from a veterinarian for treatment of her dog benji we hold that ms bennett has not substantiated any rental_activity deductions claimed on schedule e v sec_6662 accuracy-related_penalty the irs determined that ms bennett is liable for the accuracy-related_penalty of sec_6662 because her underpayment was a substantial_understatement_of_income_tax under sec_6662dollar_figure by definition an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 pursuant to sec_7491 the commissioner bears the burden of producing sufficient evidence showing the imposition of the penalty is appropriate in a given case 116_tc_438 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite the parties will be instructed to recompute ms bennett’s liability in accordance with this decision but for purposes of sec_6662 we can make a rough calculation of only one component of that liability--the social_security portion of self- 13the notice_of_deficiency also supports the accuracy- related penalty on two alternate grounds under sec_6662 the accuracy-related_penalty is also imposed where an underpayment is attributable to the taxpayer’s negligence or disregard of rules or regulations and under sec_6662 the penalty is imposed where there is a substantial_valuation_misstatement however as we show below respondent has demonstrated that ms bennett substantially understated her income_tax for for purposes of sec_6662 thus we need not consider whether ms bennett might also be liable under sec_6662 or employment tax--that shows that her understatement is substantial since ms bennett reported a tax_liability of zero any liability computed will be an understatement and will be not just percent but rather percent of the liability required to be shown on the return therefore the question to be answered is whether the liability will also be greater than dollar_figure and it is easy to see that it will ms bennett’s schedule c reported gross_receipts of dollar_figure and when the deductions of dollar_figure that we allow are subtracted therefrom her self-employment_income equals dollar_figure sec_1401 imposes a tax of percent on the first dollar_figure of that self-employment_income and yields a liability of dollar_figure--ie greater than dollar_figure her income_tax and the hospital insurance component of self-employment_tax will only increase that liability respondent has therefore carried the burden of production imposed by sec_7491 ms bennett states that she leaves it to the discretion of the court whether to apply the accuracy penalty in this matter however where an understatement of income_tax is substantial the accuracy-related_penalty is not discretionary but mandatory the statute provides that it shall be added sec_6662 ms bennett bears the burden of proving any defenses see higbee v commissioner supra pincite but she asserted none we therefore sustain the accuracy-related_penalty to reflect the foregoing decision will be entered under rule 14a taxpayer who is otherwise liable for the accuracy- related penalty may avoid the liability if she successfully invokes one of three other provisions sec_6662 provides that an understatement may be reduced first where the taxpayer had substantial_authority for her treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayer had a reasonable basis for her treatment of that item third sec_6664 provides that if the taxpayer shows that there was reasonable_cause for a portion of an underpayment and that she acted in good_faith with respect to such portion no accuracy-related_penalty shall be imposed with respect to that portion the record suggests no basis for any of these defenses
